NEOTHETICS ANNOUNCES LEADERSHIP CHANGE AND PRELIMINARY UPDATE ON LIPO-202 Company Reports Preliminary Fourth Quarter 2015 Cash and Cash Equivalents of Approximately $37.7 Million as of December 31, 2015 SAN DIEGO, February 18, 2016— Neothetics, Inc. (NASDAQ: NEOT), a clinical-stage specialty pharmaceutical company developing therapeutics for the aesthetic market, today announced that George Mahaffey offered his resignation as Chief Executive Officer and Chairman of the Board, effective immediately. The board has formed a committee to oversee day to day operations until a replacement is found. The Company also announced it is evaluating a path forward with a modified formulation of its lead asset LIPO-202 for the reduction of central abdominal bulging due to subcutaneous fat. Neothetics will provide a more detailed update in its 10-K and 4Q2015 release. Neothetics today also reported preliminary fourth quarter 2015 cash and cash equivalents as of December 31, 2015 of approximately $37.7 million. To receive Neothetics' press releases and other investor information, please go to the Investor Relations page of the company's website at investors.neothetics.com and register for email alerts. About Neothetics, Inc.
